      Case 2:16-cv-00035 Document 80 Filed on 09/10/19 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 10, 2019
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MOISES REYNA-LEYVA,                         §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL ACTION NO. 2:16-CV-035
                                            §
MARCO PESQUERA, et al,                      §
                                            §
        Defendants.                         §

                                  FINAL JUDGMENT

       Pursuant to the Court’s Orders (D.E. 66, 79), the Court enters final judgment

dismissing this action with prejudice.

       ORDERED this 10th day of September, 2019.


                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




1/1
